Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Species A1 (figure 4), including claims 1-10, 12, and 15, in the reply filed on 11/24/2020 is acknowledged.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1-6, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2004/0109101) in view of Yamazaki et al. (US 2016/0147109).
Regarding claim 1, Kim et al. (figures 1-4I) discloses a display device comprising:
a first substrate (see at least paragraph 0006); 
a second substrate (110); 
a liquid crystal layer located between the first substrate and the second substrate and including liquid crystal molecules; and 
wherein the first substrate comprises a transparent substrate, a scanning line, a signal line crossing the scanning line (112 and 122), a switching element (TFT) electrically connected to the scanning line and the signal line, 
an organic insulating film (134; see at least paragraph 0046) overlapping the switching element, and a pixel electrode (140) electrically connected to the switching element, and 
a thickness of the organic insulating film located between the transparent substrate and the pixel electrode is less than a thickness of the organic insulating film overlapping the switching element (figure 4I).
Kim et al. discloses the limitations as shown in the rejection of claim 1 above.  However, Kim et al. is silent regarding a liquid crystal layer located between the first substrate and the second substrate and including polymers and liquid crystal molecules and a light-emitting element.  Yamazaki et al. (in at least paragraphs 0239 and 0268; figure 11B) teaches a liquid crystal layer located between the first substrate and the second substrate and including polymers and liquid crystal molecules a light-emitting element.  Given the teachings of Yamazaki et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the Yamazaki et al. in order to improve the power consumption and achieve a novel semiconductor device.
Regarding claim 2, Kim et al. (figures 1-4I) discloses wherein the first substrate comprises: an inorganic insulating film (118; figure 4B) located between the transparent substrate and the pixel electrode; and a capacitance electrode (130; figure 4C) located between the inorganic insulating film and the pixel electrode, the organic insulating film (134) is located between the inorganic insulating film and the capacitance electrode.
Kim et al. discloses the limitations as shown in the rejection of claim 2 above.  However, Kim et al. is silent regarding the capacitance electrode is in contact with the organic insulating film.  Yamazaki et al. (in at least paragraphs 0235 and 0242; figure 11B) teaches the capacitance electrode is in contact with the organic insulating film (160 and 210).  Given the teachings of Yamazaki et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the liquid crystal molecules and combine the backlight as taught by Yamazaki et al. in order to improve the capacitance of the display device.
Regarding claim 3, Kim et al. (figures 1-4I) discloses wherein the first substrate comprises a metal line (portion of 136) electrically connected to the capacitance electrode (130), and the organic insulating film is located in at least one of a location between the scanning line and the metal line and a location between the signal line and the metal line (figure 4I).
Regarding claim 4, Kim et al. (figures 1-4I) discloses a display device comprising: 
a first substrate (see at least paragraph 0006); 
a second substrate (110); 
a liquid crystal layer located between the first substrate and the second substrate and including liquid crystal molecules; and 
wherein the first substrate comprises a transparent substrate, a scanning line, a signal line crossing the scanning line (112 and 122), a switching element (TFT) electrically connected to the scanning line and the signal line, 
an organic insulating film (134; see at least paragraph 0046) overlapping the switching element, and a pixel electrode (140) electrically connected to the switching element, and 
and the organic insulating film is not between the transparent substrate and the pixel electrode (figure 4I).
Kim et al. discloses the limitations as shown in the rejection of claim 4 above.  However, Kim et al. is silent regarding a liquid crystal layer located between the first substrate and the second substrate and including polymers and liquid crystal molecules and a light-emitting element.  Yamazaki et al. (in at least paragraphs 0239 and 0268; figure 11B) teaches a liquid crystal layer located between the first substrate and the second substrate and including polymers and liquid crystal molecules a light-emitting element.  Given the teachings of Yamazaki et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the liquid crystal molecules and combine the backlight as taught by Yamazaki et al. in order to improve the power consumption and achieve a novel semiconductor device.
Regarding claim 5, Kim et al. (figures 1-4I) discloses wherein the first substrate comprises: an inorganic insulating film (118; figure 4B) located between the transparent substrate and the pixel electrode; and a capacitance electrode (130; figure 4C) located between 
Kim et al. discloses the limitations as shown in the rejection of claim 5 above.  However, Kim et al. is silent regarding the capacitance electrode is in contact with the organic insulating film.  Yamazaki et al. (in at least paragraphs 0235 and 0242; figure 11B) teaches the capacitance electrode is in contact with the organic insulating film (160 and 210).  Given the teachings of Yamazaki et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the liquid crystal molecules and combine the backlight as taught by Yamazaki et al. in order to improve the capacitance of the display device.
Regarding claim 6, Kim et al. (figures 1-4I) discloses wherein the first substrate comprises a metal line (portion of 136) electrically connected to the capacitance electrode (130), and the organic insulating film is located in at least one of a location between the scanning line and the metal line and a location between the signal line and the metal line (figure 4I).
Regarding claim 10, Kim et al. (figures 1-4I) discloses wherein the organic insulating film overlaps at least one of the scanning line and the signal line in a planar view.
Regarding claim 15, Kim et al. (figures 1-4I) discloses wherein the organic insulating film overlaps at least one of the scanning line and the signal line in a planar view.
Claims 7, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in view of Yamazaki et al.; in view of Nagai et al. (US 2009/0237600).
Regarding claims 7 and 12, Kim et al. as modified by Yamazaki et al. teaches the organic insulating layer being the light shielding film.  However, Kim et al. as modified by Yamazaki et al. is silent regarding a light shielding film on the upper substrate.  Nagai et al. (in Nagai et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the light shielding film as taught by Nagai et al. in order to achieve a LCD unit having a higher image quality.
Regarding claim 9, Yamazaki et al. (in at least paragraph 0022; figure 11B) teaches a spacer located between the organic insulating film and the light-shielding layer.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in view of Yamazaki et al. and Nagai et al.; in view of Kim et al. (US 5,850,271; hereinafter Kim’271).
Regarding claim 8, Kim et al. as modified by Yamazaki et al. and Nagai et al. teaches the limitation as shown in the rejection of claim 7 above.  However, Kim et al. as modified by Yamazaki et al. and Nagai et al. is silent regarding wherein the second substrate comprises a common electrode, and the light-shielding layer is a conductive layer having resistance lower than that of the common electrode and is electrically connected to the common electrode.  Kim’271 (in at least column 6, lines 40-50; figure 9) teaches wherein the second substrate comprises a common electrode, and the light-shielding layer is a conductive layer having resistance lower than that of the common electrode and is electrically connected to the common electrode.  Given the teachings of Kim’271, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light shielding film as taught by Kim’271 in order to reduce sheet resistance of the common electrode and eliminate crosstalk without additional process.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAUREN NGUYEN/Primary Examiner, Art Unit 2871